Citation Nr: 0618137	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-35 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 
30 percent for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from June 
1976 to May 1977, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an increased evaluation 
in excess of 30 percent for schizophrenia discloses a need 
for further development prior to final appellate review.  

During the pendency of the appeal to the Court, the appellant 
submitted a statement in which he again requested an increase 
for his service-connected disorder.  See September 2003 
statement.  Since that time, additional VA medical records 
have been associated with the claims file which show that the 
appellant was hospitalized twice on the basis of suicidal 
thoughts and statements and that he was actively psychotic.  
See VA medical records dated in October 2003 and December 
2003.  The records also indicate that the appellant's GAF 
scores of 50 in July 2003 and September 2003 fell to scores 
of 30 in October 2003.  See July 2003 examination report; VA 
medical records dated in September 2003 and October 2003.  
The Board observes that the appellant's October 27, 2003, 
hospital discharge report noted that he had a GAF score of 
55.  See October 2003 Nursing Discharge Summary.  However, 
within two months, the appellant was re-hospitalized with GAF 
scores of 30.  See December 2003 VA medical records.  
Although the appellant was noted to have a hospitalization 
discharge of 50 on January 8, 2004, the Board observes that a 
Health Care for Homeless Veterans Program Assessment 
performed upon the appellant the day before his discharge 
revealed a GAF score of 29.  See January 2004 VA medical 
records.  

The appellant's representative has argued that the July 2003 
VA examination is outdated and insufficient for rating 
purposes. See May 2006 Appellant's Brief.  In light of the 
most recent VA medical records contained in the claims file 
indicating that the appellant's service-connected 
schizophrenia may have increased in severity, as well as a 
notation in an August 2003 Supplemental Statement of the Case 
(SSOC) that the appellant was to be scheduled for another 
examination in approximately August 2005 (See August 2003 
SSOC, p. 3), the Board concludes that a remand is in order 
for the appellant to be afforded a new VA examination to 
determine the current severity of his disability.  Although 
the mere passage of time does not necessarily require that a 
VA examination be rescheduled, where the evidence of record 
does not reflect the current state of a veteran's disability, 
a VA examination must be conducted. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever the VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in any disability, or the current rating may 
be incorrect. Id.  

As there is objective medical evidence, based on the most 
recent VA treatment records contained in the claims file, 
that indicates there may have been a material change in the 
severity of the appellant's disability since he was last 
examined, the Board finds that a more recent VA examination 
is needed in order to accurately assess the impairment that 
is attributable to the appellant's schizophrenia.  A remand 
will also allow the RO to obtain any additional available VA 
medical records applicable to the appellant's claim, and also 
afford the RO the opportunity to provide the appellant with 
appropriate VCAA notice regarding the merits of his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide, with respect to 
the appellant's claim of entitlement to an 
increased rating in excess of 30 percent for 
schizophrenia, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), and in accordance 
with all recent interpretive case law. 

2.  The RO should contact the appellant and 
request that he provide the names, addresses 
and authorizations for any private medical 
provider who has provided mental health 
treatment since March 2004.  The appellant 
should also be informed, in the alternative, 
that he may obtain these records himself and 
submit them to the RO.  

3.  The RO should obtain and associate any VA 
medical records from the VA outpatient 
clinic in Ann Arbor, Michigan dated from 
March 2004 to the present.  

4.  The RO should then afford the appellant a 
VA examination in order to assess the current 
severity of his schizophrenia.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction with the 
examination.  The examination report should 
include a description of the appellant's 
symptoms, clinical findings, and associated 
functional impairment that is attributed to 
his service-connected schizophrenia.  If 
applicable, the examiner should identify the 
symptomatology and related functional 
impairment that is attributable to any 
diagnosed nonservice-connected schizophrenia 
and distinguish such symptomatology from that 
due to the appellant's service-connected 
schizophrenia.  The examiner should provide 
medical findings in terms consistent with the 
current criteria for rating mental disorders 
under 38 C.F.R. § 4.130, Diagnostic 
Code 9205, should assign a GAF score, and 
explain the significance of that score as it 
pertains to the appellant's disability.  In 
addition, the examiner should express an 
opinion as to the impact of the appellant's 
schizophrenia on the appellant's ability to 
secure and maintain substantially gainful 
employment.  All findings should be reported 
in detail accompanied by a complete 
rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


